Citation Nr: 1313244	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for dysthymic disorder.

2.  Entitlement to an increased rating for chronic actinic damage due to sun exposure, currently rated as 10 percent disabling.

3.  Entitlement to an extraschedular rating for chronic actinic damage due to sun exposure.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO) that granted noncompensable service connection for dysthymic disorder, effective April 18, 2005, and denied a claim of entitlement to an increased rating for a service-connected skin disorder.  By an April 2010 rating decision, the RO increased the disability rating for the Veteran's dysthymic disorder from 0 to 10 percent disabling, effective April 18, 2005.

In February 2000, the appellant presented personal hearing testimony before the Board on the issue of entitlement to an extraschedular rating for his service-connected skin disorder.  The Veterans Law Judge who presided over that hearing has since retired, and as such is no longer employed by the Board.  Although the Veteran was not specifically informed of this fact, he was provided an opportunity for another hearing, which was held before the undersigned in November 2011, via videoconference from the RO.  At the second hearing, the Veteran presented testimony on the issue of entitlement to an increased initial rating for his psychiatric disorder, as well as the issue of entitlement to an extraschedular rating for his service-connected skin disorder.  A transcript of each hearing has been associated with the claims file.  As the Veteran has provided testimony on each of the issues in appellate status before the Veterans Law Judge who will make the final determination of the claims on appeal, no prejudice results from VA's failure to inform the Veteran that the Veterans Law Judge who presided over the February 2000 hearing has retired and will not be participating in the decision on the appeal.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.707 (2012).

The issues of entitlement to a rating in excess of 10 percent for chronic actinic damage due to sun exposure, entitlement to an extraschedular rating for chronic actinic damage due to sun exposure, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's dysthymic disorder has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an increased initial rating of 30 percent, but no higher, for dysthymic disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a long history of seeking VA benefits for a psychiatric disorder related to his service-connected skin disorder.  He filed his initial claim for service connection for a psychiatric disorder in June 1994, but did not prevail in the award of service-connected benefits for his psychiatric disorder (diagnosed as dysthymic disorder secondary to service-connected chronic actinic damage due to sun exposure) until March 2007.  In the interim, however, a March 2004 rating decision awarded nonservice-connected pension for "an adjustment disorder due to medical conditions with mixed anxiety and chronic dysthymia."  The VA examination upon which the award of nonservice-connected pension benefits was based shows that the Veteran had a long-standing diagnosis of dysthymic disorder.  At the time of the March 2004 examination, however, the Veteran was diagnosed with "an adjustment disorder due to medical conditions with mixed anxiety and chronic dysthymia."  For this reason, VA awarded nonservice-connected pension for an adjustment disorder, and assigned a 50 percent rating for this disorder, effective March 7, 2000, the date VA received his claim for nonservice-connected pension benefits.

As noted above, the Veteran ultimately prevailed in his efforts to obtain service-connected disability benefits for his psychiatric disorder in March 2007.  The March 2007 rating decision granted service connection for dysthymic disorder, and assigned a noncompensable (0 percent) disability rating, effective April 18, 2005, the date VA received the application to reopen his previously denied claim.  By an April 2010 rating decision, the RO increased the disability rating for the Veteran's dysthymic disorder from 0 to 10 percent disabling, effective April 18, 2005.  On appeal, the Veteran asserts that his service-connected dysthymic disorder is more severe than is reflected by the currently assigned 10 percent disability rating.  In personal hearing testimony before the Board in November 2011, the Veteran stated that he believed that his dysthymic disorder was manifested by most of the criteria required for a 30 percent disability rating, including depressed mood, chronic sleep impairment, anxiety, and memory loss, such that he is entitled to a 30 percent disability rating at the very least.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As part of this assistance, VA is required to notify a claimant of the evidence that is necessary, or would be of assistance, in substantiating his or her claims, and to provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to the increased initial rating claim.

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records, and afforded him examinations with respect to the claim in February 2007 and March 2011.  The reports of VA examination are thorough and supported by the outpatient treatment records.  The examinations in this case are thus adequate bases upon which to make a decision.  

The Veteran has not indicated that he has received any treatment aside from that which is already of record.  The Board thus concludes that there are no additional treatment records outstanding.  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Initial Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's dysthymic disorder is rated 10 percent disabling under DC 9433.  Under DC 9433, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

In evaluating whether the Veteran is entitled to an initial disability rating higher than 10 percent for his dysthymic disorder, the Board observes that the first record relevant to the Veteran's appeal is dated in June 2006, when he underwent psychological evaluation as part of the review process for Medicaid benefits.  At the time of the June 2006 evaluation, the Veteran reported that he had "seen" a psychologist while living in Hawaii in the mid-1990's, as a result of which he had experienced little relief of symptoms associated with his psychological disorder.  He also indicated that had never seen a psychiatrist, nor had he been prescribed psychotropic medication.

During the June 2006 evaluation, the Veteran described himself as having "an adjustment disorder due to medical conditions with mixed anxiety and chronic dysthymia."  The Board notes, as an aside, that this is the disorder for which the Veteran was awarded nonservice-connected pension in 2004.  The Veteran stated that he felt hopeless much of the time and that he experienced fleeting thoughts of suicide, though he denied any actual intent.  He stated that he had trouble sleeping, referring to himself as an "insomniac."  He admitted that he felt "blue" much of the time but did not characterize his mood as depressed.  He also stated that he felt less motivated at times, indicating that "[s]ometimes [he] just want[ed] to lay in bed" and did not want to get out of bed. 

With regard to his social history, the Veteran reported that he had never been married.  He did, however, have a 21-one-year old son with whom he had a close relationship.

With regard to occupational functioning, the Veteran stated that he was currently unemployed.  He had last worked a couple of years prior to the June 2006 evaluation as a substitute teacher, and had last worked on a full-time basis in 1993.  Since 1993, he had worked a variety of different jobs, including bartending, driving a taxi, working for the U.S. Postal Service, and as a Merchant Marine.  His longest period of employment was three years, with the Postal Service.

On mental status examination, the Veteran was observed to be "rather eccentric." The evaluating psychologist noted that the Veteran appeared as though he had just stepped off a plane from Hawaii.  Hygiene and grooming were intact.  He presented with a neutral affect and when asked to describe his mood, replied, "I'm okay I guess.  Still a little blue."  His eye contact was good and his speech was within normal limits.  No bizarre gestures or mannerisms were observed.  He was friendly and cooperative and appeared to be able to relate to the examiner.  His flow of thought was spontaneous and intact with no loosening of associations.  No tangential or circumstantial thinking was observed.  He did not appear to respond to any internal stimuli, nor were delusional beliefs elicited.  He was alert and oriented in all spheres.  He denied thoughts of suicide when questioned.  His reasoning abilities were determined to be intact, and he demonstrated a good working knowledge of social norms.  No impairments in immediate memory were observed; he recalled three of five objects after five minutes of distraction.

Based upon the above, the Veteran was diagnosed with dysthymic disorder.  A GAF score of 55-60 was assigned.

The Veteran did not undergo additional psychiatric evaluation until February 2007, when he underwent a VA examination for mental disorders.  At the time of the examination, the Veteran noted that his skin condition had not been as problematic since he had undergone laser treatment in 1996.  During flare ups of his skin condition, however, he would stay inside, as he wished to avoid "social rejection." The examiner noted that the Veteran had difficulty describing "how [social rejection] might arise, or what might happen, or why that would be bad."  When pressed further, he admitted that he was supposed to avoid sun exposure.  

When asked to describe his current symptoms, the Veteran stated that he experienced a mild depression "everyday without let up."  It was characterized by "social isolation" and disrupted sleep from hearing a hissing noise that awakened him.  He stated that three times in the past year he had awakened from hearing a "banshee wailing."  He reported getting an average of approximately four hours of sleep per night.  He stated that he did not see a change in mood when his skin flared up.  The Veteran denied experiencing difficulty with his temper.  He complained of nervousness but denied experiencing panic or agoraphobia.  

With regard to his social and occupational functioning, the Veteran stated that between 1997 and 2001, he attended Webster University on a part-time basis, where he earned a grade point average of 3.5.  He terminated his pursuit of an undergraduate degree because he met a woman and they decided to travel in Europe and Africa.  The relationship, however, ended when she was unfaithful.  During 2006, he had several sexual liaisons with women he met via personal ads and the internet.  He complained that they were only interested in brief sexual encounters.  He indicated that he was social with his father and brothers, noting that he went fishing with his father, and that the men ate together on occasion.  Otherwise, the Veteran described his activities of daily living as watching television and sitting around.

On mental status examination, the Veteran was observed to have responsive behavior without mannerisms or threatening actions.  He was alert and oriented.  Attention, concentration, insight, and judgment were determined to be retained.  No formal thought disorder was detected, and communication skills were determined to be within normal limits.  Auditory hallucinations were not present.  The Veteran's thought content was not considered to be clinically significant.  Suicidal and homicidal ideations were not present; the Veteran indicated that he would not commit suicide.  

Based upon the above, the examiner diagnosed the Veteran with dysthymic disorder and assigned a GAF score of 70.  In diagnosing the Veteran with dysthymic disorder, the examiner noted that "no other diagnoses/mental disorders [were] evident, nor were there any other applicable diagnoses."  The examiner indicated that he had considered anxiety disorder, not otherwise specified, generalized anxiety disorder, and social phobia, but that much of the mental health opinions reviewed pointed to dysthymic disorder.  The examiner opined that the Veteran's mental status had no effect on his capacities for work-related situations or for his social functioning.  However, the Veteran had functional, occupational, and medical/psychological impairment associated with insufficient sleep hygiene and mood management skills.  The examiner estimated that the Veteran had undergone a mild deterioration as a result of his functional impairments.  Specifically, his occupational impairment during the last year was estimated to have been mildly affected, as was the quality of his personal and domestic life.

In July 2007, the Veteran presented to VA as a walk-in (no appointment previously scheduled) seeking mental health assistance.  In the associated treatment note, the psychologist indicated that it was his sense that the Veteran's presentation was based primarily on his desire to receive a diagnosis/documentation that could support an increase in his service-connected dysthymic disorder.  When informed that the services provided were reserved primarily for those desiring treatment to improve quality of life, the Veteran stated that he would be interested in individual counseling sessions but appeared ambivalent when discussing options.

When reporting symptoms, the Veteran described experiencing depression, including periods of depressed affect, disturbed appetite and sleeping patterns, low energy and motivation, difficulties with concentration, and fleeting thoughts of suicide.  The psychologist noted, however, that the Veteran also presented with a long history of alcohol and cannabis dependence, and that at the time of his presentation, it was unclear if his reported symptoms represented manifestations of a mood disorder or substance abuse.  In describing his mood as "low," the Veteran added that his mood felt most disturbed at night.  In this regard, he reported disturbed sleeping patterns, stating that he got an average of three to four hours of sleep per night, due to difficulty falling and staying asleep.  He described his appetite as good, reporting that he typically ate one to two meals each day.  

With regard to his occupational history, the Veteran stated that he was "semi-retired," noting that he last worked full-time in 1993.  Since then, he had had numerous vocations, including bartender, factory worker, and general laborer.  

On mental status examination, the Veteran presented as alert, oriented, and responsive to all inquiries.  He was noted to appear to be practicing good hygiene.  His affect was constricted, and his mood was agitated.  His speech was determined to be fluent, with rate and volume within normal limits.  He denied currently experiencing suicidal or homicidal ideations, and stated that he had no current plan or intent.

Based upon the above, the psychologist diagnosed the Veteran with cannabis and alcohol dependence, and dysthymic disorder, by history.  He assigned a GAF score of 55.  The Veteran was offered the opportunity to be scheduled for individual counseling with a substance abuse counselor.  

The Veteran sought no further psychiatric treatment until April 2008, when he underwent an initial evaluation for mental health at a VA clinic.  At the time the Veteran reported for treatment, he indicated that he wanted a bus pass and "possible talk therapy."  He was not interested in receiving medication.  He stated that he had been diagnosed with dysthymic disorder in the past but denied being "depressed."

On mental status examination, the Veteran was observed to be groomed.  He was oriented and his thought content was absent hallucinations or delusions.  His speech was observed to be modulated, and his mood and affect were balanced.  His thought process was determined to be linear and his attention, concentration, and memory were determined to be good.  His insight and judgment were felt to be appropriate.  The Veteran denied experiencing suicidal or homicidal ideations.  

Based upon the above, the Veteran was diagnosed with rule out dysthymic disorder versus psychosocial issue.  A GAF score of 70 was assigned.

There is no further record of psychiatric evaluation or treatment until March 2011, when the Veteran underwent a second VA psychiatric examination.  At the time of the examination, the Veteran indicated that he had not any psychiatric treatment for more than 10 years.  He stated that he continued to experience difficulty with his service-connected skin disorder, to which he related his psychiatric disorder, noting that when his skin condition flared up, he isolated himself, as he did not want to be seen or leave the house.  

In describing his current symptoms, the Veteran stated that he was depressed as a result of his skin condition.  He reported poor sleep, getting an average of three to four hour of sleep per night.  He described a pattern of early morning awakening with poor sleep after 3 a.m., and described his energy level as "lethargic" at times, as if he did not sleep well, he would not get out of bed until the next day.  He did report that if he had things to do, such as attend an appointment, he was able to get out of bed and do what needed to be done.  He estimated that he spent one day in bed per week.  

The Veteran also reported experiencing daily anxiety, although he was somewhat vague in describing the associated symptoms, noting for example, that he had to take "deep breaths sometimes."  He denied experiencing panic attacks, shortness of breath, or feeling like he was going to die.  He stated that smoking marijuana helped with his anxiety symptoms.  He reported that being alone and socially isolated had contributed to his feelings of anxiety.

The Veteran complained of experiencing problems with his short-term memory, noting that he sometimes had trouble recalling recent events (examples of which he was not able to provide) and that he had begun to misplace things.  He stated that he felt that these problems had definitely worsened in the last 10 years.

With regard to social functioning, the Veteran stated that he did not have any true friends, merely "acquaintances."  He also reported very few recreational activities.  The examiner noted that the Veteran appeared to imply that over the past 17 years he had been nearly wholly consumed by his claim for VA benefits.  The Veteran also reported experiencing a lot of losses, including lovers, family, and friends, but did not further specify.  

With regard to his occupational functioning, the Veteran reported that he had not worked on a full-time basis since 1993, when he was employed on a cruise ship.  He had stopped working due to interferon therapy for hepatitis C.  Since then he had not returned to work, stating that he was unable to work as a result of "his symptoms," but could not specify why his symptoms caused him to be unable to work.

On mental status examination, the Veteran was noted to be well-groomed.  He was alert and oriented to time, place, person, and situation.  His behavior was dramatic, with no psychomotor slowing.  His speech was of normal volume, though sometimes loud and dramatic.  His thought process was determined to be linear, goal-directed, and future-oriented.  His affect was focused but attention-seeking.  He appeared to be focused on getting a 30 percent disability rating for his psychiatric disorder and what he felt was appropriate treatment for his skin disorder.  

Based upon the above, the examiner diagnosed the Veteran with dysthymic disorder and rule out depressive disorder due to general medical condition (skin).  A GAF score of 60 was assigned, for moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  The examiner noted that while the Veteran's symptoms did not appear to be in the moderate range, he did have few friends and no close contacts.

There is no additional relevant evidence dated after the March 2011 VA examination.

In evaluating the Veteran's entitlement to an initial rating higher than 10 percent, the Board has considered the GAF scores assigned during the pendency of the appeal.  The February 2007 and March 2011 VA examinations assigned GAF scores of 70 and 60, respectively.  Other treatment records dated from June 2006 to April 2008 reflect GAF scores of 55 to 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2012); VAOPGCPREC 10-95 (Mar. 31, m1995); 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, GAF scores from 61 to 70 generally reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful relationships.  Scores of 55 and 60 generally reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

After reviewing the evidence of record, the Board notes that at various times throughout the pendency of the appeal, the Veteran's dysthymic disorder has been determined to be productive of only mild occupational and social impairment, consistent with GAF scores in the range of 61 to 70.  On other occasions, however, the impairment attributable to the dysthymic disorder has been felt to be moderate, consistent with GAF scores in the range of 51 to 60.  Notably, the findings that the disorder is productive of moderate impairment are temporally interspersed with findings that the disorder is productive of only mild impairment.  The reason for the discrepancy in the evaluation of the severity of the disorder appears to the Board to be related to the basis for the finding.  As noted by the March 2011 VA examiner, a GAF of 60 is appropriate for either "moderate symptoms" or "moderate difficulty in social, occupational, or school functioning."   See DSM-IV.  On this basis, the March 2011 VA examiner determined that although the Veteran's symptoms may not be moderate (e.g., flat affect and circumstantial speech, and occasional panic attacks), he does experience moderate difficulty in social and occupational functioning as a result of his dysthymic disorder, such that the assignment of a GAF score of 60 is warranted.  Evidence supportive of this conclusion includes the Veteran's poor functioning in interpersonal relationships.  For example, although the Veteran reported being close to his son in June 2006, he denied having any close relationships in each subsequent evaluation, and he appears to have no support network.  In contrast, the February 2007 VA examiner determined that the Veteran's dysthymic disorder only mildly impaired his social and occupational functioning, as his thought process, thought content, communication skills, mood and affect were only mildly impaired.

In considering the totality of the evidence, the Board concludes that the record as a whole demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), such that an increased initial rating of 30 percent is warranted.  Notably, each of the factors listed in the criteria for a 30 percent rating need not be demonstrated for the assignment of that disability rating.  See Mauerhan, 16 Vet. App. at 442-43.  Although the Veteran has consistently denied experiencing panic attacks, and at times has denied experiencing depression, and his affect has never been observed to be flat, or his speech circumstantial, he does endorse anxiety, chronic sleep impairment and mild memory loss, consistent with the criteria for a 30 percent disability rating.  The Board notes in this regard that the Veteran is competent to report experiencing anxiety, sleep impairment, and memory loss, and that the Board finds the Veteran's testimony regarding such in this case to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In next addressing whether the Veteran is entitled to an initial rating higher than 30 percent, the Board concludes that he is not.  The evidence of record does not support a finding that the Veteran's dysthymic disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  As detailed above, at no time during the pendency of the appeal has the Veteran been observed on psychiatric evaluation to have a flattened affect, or circumstantial, circumlocutory, or stereotyped speech.  Additionally, the Veteran has consistently denied experiencing panic attacks, and has not at any point demonstrated, either during psychiatric evaluation, or in his regular daily life, that he has experienced difficulty in understanding complex commands.  Similarly, although the Veteran did complain of problems with his short-term memory on VA examination in March 2011, when he noted that he sometimes had trouble recalling recent events and that he had begun to misplace things, the Board considers it significant that the Veteran was not able to provide any examples, calling into question the credibility of these assertions.   See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  More importantly, however, no memory deficits were found at the time of the March 2011 examination, or at the time of any other psychiatric evaluation conducted during the pendency of the appeal.  Lastly, impaired judgment and impaired abstract thinking have not been demonstrated at any time since the Veteran filed his claim for service connection.  

In contrast, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships have been demonstrated during the appeal period.  The Veteran has consistently endorsed experiencing a "low" or "blue" mood throughout the pendency of the appeal, noting that there are a number of days each month that he feels he is not able to get out of bed, and that the number of such days increases during a flare up of his skin condition.  Additionally, he has not worked on a full time basis since 1993, and has held an assortment of jobs over the years on a temporary basis only.  His ineffectiveness in establishing and continuing social relationships is also clearly established.  On balance, however, the Board concludes that the manifestation of these symptoms, in the absence of symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking, is insufficient to warrant the assignment of a 50 percent rating.  In making this determination, the Board is mindful of the holding in Mauerhan.   See Mauerhan, 16 Vet. App. at 442-43 (the symptoms listed are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  However, the Board concludes that the nature, type, and degree of the symptoms the Veteran does endorse are less severe than those contemplated in general by the symptoms described in the criteria for a 50 percent rating.  As such, the Board finds that the criteria for an increased initial rating of 50 percent are not met.

In determining that an increased initial rating of 50 percent is not warranted, the Board acknowledges that the Veteran's nonservice-connected adjustment disorder due to medical conditions with mixed anxiety and chronic dysthymia is currently rated as 50 percent disabling.  The basis for the 50 percent rating is unclear, as the March 2004 rating decision that awarded nonservice-connected pension benefits does not discuss the severity of the adjustment disorder.  (The associated rating code sheet shows that the disorder is evaluated as 50 percent disabling but the narrative of the rating decision itself does not discuss the severity of the disorder).  The basis for the 50 percent rating, however, is not of import, as the severity of the nonservice-connected adjustment disorder is not at issue before the Board.  To the extent that the symptoms associated with the service-connected and nonservice-connected disorders overlap, the Board has considered the applicability of Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability).  The Board, however, concludes that Mittleider is not applicable in the instant appeal, as the Veteran has not been diagnosed with a psychiatric disorder other than dysthymic disorder at any time during the pendency of the appeal.  At the time of the March 2011 VA examination, the Veteran was given a diagnosis of "rule out depressive disorder" in addition to the diagnosis of dysthymic disorder.  The "rule out" diagnosis, however, was provisional in nature; a depressive disorder diagnosis has not been confirmed.  In addition, the Board has considered the Veteran's full psychiatric picture in determining that he is entitled to an increased initial rating of 30 percent, but no higher; no symptoms have been disregarded, or determined to be distinct from the Veteran's service-connected dysthymic disorder, or relevant only to the nonservice-connected disorder.  Thus, even considering Mittleider, there are no symptoms that the Board has not considered which may provide a basis for a rating higher than 30 percent.

The Board has considered whether the assignment of an extraschedular rating might be warranted in this case.  See  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria discussed above contemplate the Veteran's dysthymic disorder.  The disability is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), manifestations that are contemplated in the rating criteria for psychiatric disorders.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

In sum, the Board concludes that the Veteran's dysthymic disorder most closely approximates the criteria for a 30 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board further finds that these criteria have been met throughout the pendency of the appeal.  In this regard, the Board has considered whether a staged rating is appropriate; however, in the present case, the evidence of record fails to reveal any distinct time periods during which the symptomatology associated with the Veteran's dysthymic disorder has significantly changed, and as such, the Board finds that a uniform evaluation is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An increased initial rating of 30 percent for dysthymic disorder is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims of entitlement to a rating in excess of 10 percent for chronic actinic damage due to sun exposure, entitlement to an extraschedular rating for chronic actinic damage due to sun exposure, and entitlement to a TDIU rating.

In this decision, the Board granted an increased initial rating of 30 percent for the Veteran's dysthymic disorder.  In making this determination, the Board relied heavily upon the March 2011 VA examiner's conclusion that the Veteran's dysthymic disorder resulted in moderate difficulty in social and occupational functioning.  At the time of the March 2011 VA examination, the Veteran indicated that he had stopped working in 1993 due to interferon therapy for hepatitis C.  Since then, he had not returned to work, as "his symptoms" prevented him from being able to work.  The Veteran did not specify how or why "his symptoms" prevented him from being able to work.  Although the reasons the Veteran is not able to work are not clear, the Board finds that as this was relayed during a VA psychiatric examination, the Board is unable to exclude the Veteran's service-connected psychiatric disorder from the reasons he is unable to work.  As such, liberally construing the Veteran's statements, the Board finds that the Veteran has raised a claim of entitlement to a TDIU rating, and that a remand for an examination and opinion on this issue is necessary in order to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Next, with respect to the issue of entitlement to a rating in excess of 10 percent for chronic actinic damage due to sun exposure, the record reflects that on March 31, 1993, the Veteran filed a claim for an increased rating for his service-connected skin disorder.  The Board denied this claim in an April 1996 decision.  The Veteran appealed to the Court of Veterans Appeals (now Court of Appeals for Veterans Claims) only that portion of the April 1996 decision that denied entitlement to an extraschedular rating for chronic actinic damage due to sun exposure.  A September 1997 Joint Motion for Remand makes clear that the Veteran abandoned the issue of entitlement to an increased schedular rating for his skin disorder, and limited his appeal to the issue of entitlement to an extraschedular rating.

In October 2008, the Veteran submitted a new claim for an increased rating for his skin disorder.  In a March 2010 rating decision, the RO again denied a schedular rating in excess of 10 percent for the disorder.  This rating was continued in June and September 2011 rating decisions.    

In correspondence received from the Veteran in January 2012, he explained why he felt that an increased rating of 30 percent was warranted for his skin disorder.

Although the Veteran did not specifically disagree with the September 2011 rating decision in his January 2012 correspondence, when liberally construing the Veteran's statement, as is required by law, the Board concludes that the statement meets the criteria for consideration as a Notice of Disagreement.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented). 

In determining whether a written communication constitutes a Notice of Disagreement, the Board must look at both the actual wording of the communication and the context in which it was written.  See Drenkhahn v. Derwinski, 2 Vet. App. 207, 208 (1992); Stokes v. Derwinski, 1 Vet. App. 201, 203   (1991).  Liberally construing the statement, the Board interprets the January 2012 correspondence as a disagreement with the September 2011 denial of his claim for a disability rating in excess of 10 percent.  See Gallegos v. Principi, 283 F.3d 1309, 1314   (Fed. Cir. 2002) (finding that a statement constitutes a notice of disagreement when it includes "terms that can be reasonably construed as a desire for appellate review"); Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a Notice of Disagreement). 

The Veteran has not yet been issued a Statement of the Case on the issue of entitlement to a disability rating in excess of 10 percent for chronic actinic damage due to sun exposure.  Where a Notice of Disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, the most recent VA clinical records in the Veteran's file are dated in January 2006.  As it appears that the Veteran has continued to receive VA treatment for his service-connected disabilities since that time, on remand, records dated since January 2006 should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Board concludes that the claim of entitlement to an extraschedular rating for chronic actinic damage due to sun exposure is inextricably intertwined with the pending claim of entitlement to an increased schedular rating for chronic actinic damage due to sun exposure.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claim of entitlement to an extraschedular rating for chronic actinic damage due to sun exposure may not be adjudicated until the pending claim for an increased schedular rating is adjudicated, the claim for an extraschedular rating must be remanded for adjudication of the pending claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records relevant to the service-connected dysthymic disorder and chronic actinic damage due to sun exposure dated from January 2006 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  After the action in Paragraph (1) has been completed, schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 
	A) The VA examiner is requested to evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability. 
	B) The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities (chronic actinic damage due to sun exposure, dysthymic disorder, and tinnitus), without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 
	C) If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

3.  Issue a Statement of the Case on the issue of entitlement to a disability rating in excess of 10 percent for chronic actinic damage due to sun exposure, and inform the Veteran of his appellate rights.  If the matter is not resolved to the Veteran's satisfaction and he files a Substantive Appeal, please return the appeal to the Board for adjudication. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow him the opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


